Name: Council Regulation (EEC) No 1270/79 of 25 June 1979 extending Regulation (EEC) No 1078/77 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 / 10 Official Journal of the European Communities 29 . 6 . 79 COUNCIL REGULATION (EEC) No 1270/79 of 25 June 1979 extending Regulation (EEC) No 1078/77 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1078 /77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds ('), as last amended by Regulation (EEC) No 640/79 (2 ), and in particular Article 13 (2) thereof, Having regard to the proposal from the Commission , Whereas , under Article 9 of Regulation (EEC) No 1078 /77, the measures provided for in that Regulation are to be applied only until the end of the 1978 /79 milk year ; whereas in the light of the report referred to in Article 13 of the said Regulation it is appropriate that the system in question be maintained until the end of the 1979/80 milk year, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1078/77 is hereby amended as follows : 1 . The second sentence of Article 9 shall be replaced by the following : 'The measures provided for in this Regulation shall be applied until the end of the 1979/80 milk year only .' 2 . In Article 13 ( 1 ), ' 1979 ' shall be replaced by ' 1980 '. Article 2 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (') OJ No L 131 , 26 . 5 . 1977, p. 1 . (*) OJ No L 82, 31 . 3 . 1979 , p. 2 .